Title: To George Washington from Brigadier General Hugh Mercer, 19 July 1776
From: Mercer, Hugh
To: Washington, George

 

Sir,
Eliza. Town [N.J.] 19 July 1776.

After making such preparations as our Circumstances would admit off—I marched about eight o Clock yesterday Evening to the Mouth of Thompsons Creek with the Continental Troops under the command of Major Knoulton—The Rifle Battalions were to follow—The Wind & Tide being against them, the Boats could not be so soon brought to us as we expected—In the mean time the weather became too tempestuous to venture over the Sound in Scows—We remaind on the Shore in hopes of calmer Weather till near Eleven o Clock—but finding no probability of getting over in Time to reach the Enemies Quarters before day were under the Necessity of relinquishing the Enterprize It cannot be renewed till we have more Forces here—nor would it be prudent to attempt any Surprize for some days—as our motions are probably communicated to the Enemy. I have the honour to be Sir Your Excellencys Most obedt Servt

Hugh Mercer

